Wagner, Judge,
delivered the opinion of the court.
Plaintiff obtained judgment in the Court below on a special tax bill for the construction of a sewer, and the defense was that the work was done without authority. It seems that the work was commenced under and by virtue of an Ordinance that was palpably defective, but during its progress and before its completion a new Ordinance was passed, which was authorized by the Charter, and which cured the defect.
It ip now argued, that as at the commencement of the work there was no legal ordinance, it was impossible to impart vitality to the contract or undertaking by any subsequent enactment. But in reference to the facts of this case we do not think that the position is tenable. The Charter under which the proceeding was had, declared that sewers should be of such dimensions as might be prescribed by Ordinance, and might be changed, enlarged or extended. Hence it was competent at any time to change the original Ordinance, and prescribe the dimensions of the sewer. It is of no particular importance, that some of the work was done under the first Ordinance, as the whole contract was not conqoleted and finished till after the adoption of the second Ordinance. It appears that the entire construction was in conformity with the terms of the latter. The law did .not take effect as to part but extended to the entirety. This is not like the case of Ruggles vs. Collier, (43 Mo., 353,) where the contract was made and the work executed throughout under a single ordinance that was wholly void. Nor is it analagous to The Mayor of Baltimore et al. vs. Porter, (18 Md., 284,) the strongest case cited by the appellant, where the City proceeded without any authority, and after all the rights of the parties were determined, and after suit brought, the City undertook by a subsequent Ordinance to confirm the void act. Here, although the authority was originally defective, a law curing the defect was passed in time, and the work then progressed *351and was completed under the valid act. Under tlie provisions of tlie Charter, the City exercised a power directly granted to it, and I can perceive in this record no sufficient cause to justify a reversal.
Let the Judgment be affirmed.
The other Judges concur.